

	

		III

		109th CONGRESS

		1st Session

		S. RES. 293

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. McCain (for himself,

			 Mr. Biden, Mr.

			 Sununu, Mr. Bayh,

			 Mr. Leahy, Mr.

			 Smith, Mr. Graham, and

			 Mr. Lieberman) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Calling for a free and fair presidential

		  election in the Republic of Kazakhstan.

	

	

		Whereas the Republic of Kazakhstan is scheduled to hold a

			 presidential election on December 4, 2005;

		Whereas Kazakhstan freely accepted commitments on

			 democracy, human rights, the rule of law, and other fundamental freedoms and

			 rights when it joined the Organization for Security and Cooperation in Europe

			 (OSCE) as a participating state in 1992;

		Whereas the United States supports the promotion of

			 democracy and transparent, free, and fair elections in Kazakhstan, consistent

			 with that country’s OSCE commitments;

		Whereas the OSCE declared that, while the 2004

			 parliamentary elections in Kazakhstan reflected improvement over past

			 parliamentary elections, the election process fell short of OSCE

			 commitments and other international standards for democratic elections in many

			 respects;

		Whereas the OSCE election monitoring mission documented a

			 number of shortcomings in the parliamentary elections in Kazakhstan, including

			 the government's barring of 2 opposition leaders from running, a lack of

			 transparency in the work of the Central Election Commission, discrepancies in

			 voter lists, a lack of political balance in the composition of election

			 commissions, a strong media bias in favor of pro-presidential parties, pressure

			 placed on voters to support pro-presidential parties by local government

			 officials and workplace supervisors, and other shortcomings;

		Whereas in April 2005, Kazakhstan amended its election law

			 to ban political demonstrations in the period between the end of election

			 campaigns and the announcement of official election results;

		Whereas on September 9, 2005, President Nursultan

			 Nazarbaev issued a decree directing state authorities to undertake actions,

			 which, if fully implemented, could improve on many of the shortcomings found in

			 previous elections;

		Whereas other elements of Kazakhstan’s stated commitments

			 to OSCE principles and to fulfilling the goals of democracy remain

			 unfulfilled;

		Whereas there is currently no representation of the

			 opposition in either the Majilis or the Senate, the lower and upper houses of

			 the Kazakh Parliament, respectively;

		Whereas some independent media exists in Kazakhstan, but

			 self-censorship is common due to fears of official reprisal;

		Whereas the Department of State concluded in its Country

			 Reports on Human Rights Practices for 2004 that the [Kazakhstan]

			 Government's human rights record remained poor, and it continued to commit

			 numerous abuses;

		Whereas a transparent, free, and fair presidential

			 election process in Kazakhstan would mark an important step in that country’s

			 progress toward its integration into the democratic community of

			 nations;

		Whereas a genuinely free and fair election requires that

			 citizens be guaranteed the right and opportunity to exercise their civil and

			 political rights, free from intimidation, undue influence, threats of political

			 retribution, or other forms of coercion by national or local authorities or

			 others; and

		Whereas a genuinely free and fair election requires

			 government and public authorities to ensure that candidates and political

			 parties enjoy equal treatment before the law and that government resources are

			 not employed to the advantage of individual candidates or political parties:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)calls on the

			 Government of Kazakhstan to hold an orderly, peaceful, free, and fair

			 presidential election in December 2005, in accordance with all Organization for

			 Security and Cooperation in Europe (OSCE) guidelines;

			(2)calls upon the

			 Government of Kazakhstan to guarantee the full participation of opposition

			 figures and parties in the upcoming election, and to permit the return of

			 political exiles;

			(3)believes that it

			 is vital that the December election be viewed by the people of Kazakhstan as

			 fully free and fair, and that all sides refrain from violence or intimidation

			 before, during, or after election day;

			(4)calls upon the

			 Government of Kazakhstan to guarantee unimpeded access to all aspects of the

			 election process for election monitors from the Office for Democratic

			 Institutions and Human Rights of the OSCE, Kazakh political parties,

			 representatives of candidates, nongovernmental organizations, and other private

			 institutions and organizations, both foreign and domestic;

			(5)urges the

			 international community and domestic nongovernmental organizations to provide a

			 sufficient number of election observers to ensure credible monitoring and

			 reporting of the December presidential election;

			(6)calls upon the

			 Government of Kazakhstan to guarantee freedom of speech and assembly;

			 and

			(7)calls upon the

			 Government of Kazakhstan to meet all of its freely accepted OSCE commitments on

			 democracy, human rights, and the rule of law.

			

